Name: 2008/572/EC: Council Decision of 8Ã July 2008 appointing a Portuguese member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2008-07-11

 11.7.2008 EN Official Journal of the European Union L 183/35 COUNCIL DECISION of 8 July 2008 appointing a Portuguese member of the Committee of the Regions (2008/572/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Portuguese Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A seat as a member of that Committee has fallen vacant as a result of the resignation of Mr AntÃ ³nio Paulino DA SILVA PAIVA, HAS DECIDED AS FOLLOWS: Article 1 The following person is hereby appointed a member of the Committee of the Regions for the remainder of the current term of office, ending on 25 January 2010: Mr Carlos Alberto PINTO, Presidente da CÃ ¢mara Municipal da CovilhÃ £. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 8 July 2008. For the Council The President C. LAGARDE (1) OJ L 56, 25.2.2006, p. 75.